865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SOCIETY NATIONAL BANK, Co-Executor of the Estate of WilliamW. Cesa, and ADELE CESA, Co-Executor of the Estateof William W. Cesa, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 88-3238.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1988.

Before KEITH, KENNEDY and MILBURN, Circuit Judges.
PER CURIAM:


1
Defendant appeals from the order of the district court granting plaintiffs' Society National Bank and Adele Cesa motion for summary judgment in this action to recover federal estate taxes and the interest assessed.  The district court held that the intent behind Cesa's trust agreement was that the amount of the marital deduction be equal to the unified credit and its exemption equivalent that would result in the lowest amount of federal estate tax rather than being controlled by the maximum marital deduction formula pursuant to the transitional statute, ERTA Sec. 403(e)(3).  The district court concluded that the estate was therefore entitled to the unlimited marital deduction.  Society National Bank, et al. v. United States of America, No. C87-932 (N.D.Ohio January 12, 1988).


2
We have reviewed the briefs and record submitted and we have heard oral arguments from counsel.  Upon review, we find no error in the decision below.  Accordingly, we AFFIRM the judgment of the district court based on the opinion filed on January 12, 1988 by the Honorable John M. Manos, Northern District of Ohio.